Order entered December 21, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00959-CV

                      SHANNELL YVONNE RICHARDS, Appellant

                                              V.

                                DAVID RICHARDS, Appellee

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-50782-2017

                                          ORDER
       Before the Court is appellant’s Motion to Extend Time to File Brief. In light of the

Court’s opinion of this date granting appellant’s Emergency Motion to Reverse and Remand for

Judgment in Accordance with Amended Settlement Agreement, we DENY AS MOOT

appellant’s Motion to Extend Time to File Brief.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE